Citation Nr: 1234730	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-37 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Sandra W. Wischow, and Daniel G. Krasnegor, Attorneys


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2007, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

Historically, in May 2010, the Board denied the issues of service connection for asthma, a cervical spine disability, and acute bronchitis.  The Veteran then appealed the issues of service connection for asthma and a cervical spine disability to the U.S. Court of Appeals for Veterans Claims (Court).  In a single-judge memorandum decision dated in December 2011, the Court set aside the Board's May 2010 denial of service connection for asthma and remanded the matter for readjudication.  

In August 2012, the Veteran's attorney submitted a brief alleging that in addition to the asthma claim, the cervical spine claim was again before the Board.  That is incorrect.  The Court affirmed the Board's denial of service connection for a cervical spine disability and that issue is not before the Board.

Also in this regard, the Veteran did not advance an argument to the Court as to the Board's determination with respect to acute bronchitis and the Court deemed that matter abandoned on appeal.

Parenthetically, the issues of service connection for bilateral hearing loss and a lumbosacral spine disability remanded by the Board in May 2010 were subsequently readjudicated in a November 2011 Board decision, which denied those claims.  There is nothing in the file suggesting the 2011 decision was appealed to the Court.

Finally, in November 2011, the Board also remanded the claim of service connection for tinnitus to issue the Veteran an appropriate statement of the case (SOC).  A SOC was issued on December 22, 2011, and she was informed of the appropriate time limits within which to file an appeal.  The Veteran did not submit a timely substantive appeal pursuant to the December 2011 statement of the case.  As such, the issue of service connection for tinnitus is not before the Board at this time.  See 38 C.F.R. § 20.202 (2011).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The appeal is REMANDED to the RO, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her current asthma is attributed to working in an underground computer facility in a damp environment with poor ventilation in service.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Here, in light of the December 2011 single-judge memorandum decision from the Court, as well as evidence of occurrence of a respiratory disability in service (according to the Veteran's lay statements and service treatment records indicating treatment for bronchitis and acute upper respiratory infections), a current diagnosis of asthma, and the indication, however slight, that current symptoms are associated with her service, a VA examination of the Veteran's asthma is warranted.

Since the Veteran's VA outpatient records were last obtained some time ago, the RO should also take this opportunity to obtain recent records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the VA facility in Pasco for any treatment from 2008 to the present.

2. After obtaining the above VA medical records, to the extent available, then schedule the Veteran for a VA examination to determine the nature and etiology of her current asthma.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  Any tests deemed medically advisable should be accomplished.

The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current asthma was caused or is otherwise etiologically related to active military service, to include any symptomatology shown therein, OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.) 

In this regard, the examiner should specifically comment on the Veteran's lay statements that one of the service physicians advised her that he thought she had asthma and the service treatment records that indicated treatment for bronchitis and "acute upper respiratory infections," and their relationship, if any, to her current asthma.  Please see Court's memorandum opinion indicating that the medical distinction between asthma and bronchitis is not clear from the current record.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be provided for all opinions.  If any opinion or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.

3. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  

If the benefit sought is not granted, the appellant and her representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


